Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, filed 03/26/2021, have been fully considered and are persuasive.
The drawings and specification have been amended to overcome the previous objection to the drawings, which is withdrawn.
Claim 7 has been amended to overcome the rejection under 35 U.S.C. 112(b), which is withdrawn.
Applicant argues that the prior art, particularly Schulz (DE 10019300), fails to teach or fairly suggest the instantly claimed method wherein precise positioning of first and second moldings in respective ducts is required. Examiner agrees. Applicant has shown that this feature is not a mere selection of a known position which would have been obvious to one of ordinary skill in the art, but is instead a distinguishing feature of the invention which results in multiple unexpected improvements such as more uniform heating, improved speed, more uniform thickness, and better mechanical strength compared to prior art processes. For at least these reasons the instantly claimed invention is allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARSON GROSS/Primary Examiner, Art Unit 1746